Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 5/30/2022.  Accordingly, claims 1- 20 are pending.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1- 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 9401056 B2) in view of Rigal et al. (FR3001570A1).
As per claim 17, Lee discloses: a method for controlling an electric vehicle including an electric machine to propel the vehicle, a display configured to display an instrument cluster, an audio system, and a controller configured to control the electric machine, the display, and the audio system (see Lee at least fig. 5, 14, 17 & Abstract "vehicle profile allow drivers to select any vehicle they desire to simulate"), the method comprising, by the controller:
wirelessly receiving a vehicle profile including at least an acceleration profile, an instrument cluster profile, and an engine sound profile of a non-electric vehicle (see Lee at least fig. 5, 14 & 17-18 "wireless transfer of profile data via communication network 60, conventional gas-powered car settings data");
storing the vehicle profile in a memory (see Lee at least fig. 6, 9- 12, 14, 17, 27-28 & 30 "vehicle and server memory components");
controlling the electric machine based on the acceleration profile (see Lee at least fig. 1, 4- 5, 8-9, 11- 14, 18-19, 25 & 29 "vehicle/driver performance data braking and/or acceleration, various vehicle profiles with known performance characteristics for preferred vehicle");
controlling the display to arrange the instrument cluster based on the instrument cluster profile (see Lee at least fig. 1, 3-5, 8-9, 11- 14, 18-19, 25 & 29 "display dashboard to mimic various different vehicles").  
Lee discloses the invention as detailed above, however Lee does not appear to explicitly disclose controlling the audio system based on the engine sound profile to emulate operation of the non-electric vehicle.
Nevertheless, Rigal--who is in the same field of endeavor--discloses controlling the audio system based on the engine sound profile to emulate operation of the non-electric vehicle (see Rigal at least fig. 1-4 and Abstract "audio signal to simulate noise of ICE of vehicle in a hybrid or electric vehicle").One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine , Rigal's ICE sound simulator with those of Lee's in order to provide for a better user experience (i.e., allow the user's yet another level of customization to the vehicle they want to simulate/emulate). 
Motivation for combining Lee with Rigal not only comes from knowledge well known in the art but also from Lee (see at least Col. 4 lines 36-44). 
Both Lee and Rigal disclose claim 18: wherein the electric vehicle comprises an active suspension system and wherein the vehicle profile includes a suspension profile of the non-electric vehicle, the method further comprising controlling the active suspension system based on the suspension profile (see Lee at least fig. 1, 3-5, 8-9, 11- 14, 18-19, 25 & 29 and see Rigal at least fig. 1-4 and Abstract).  
One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Lee and Rigal, in the instant claim, for the same reasoning and/or rationale as provided above with respect to claim 17.
Both Lee and Rigal disclose claim 19: wherein controlling the audio system comprises controlling the audio system in response to a vehicle accelerator pedal position (see Lee at least fig. 1, 3-5, 8-9, 11- 14, 18-19, 25 & 29 and see Rigal at least fig. 1-4 and Abstract).  
One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Lee and Rigal, in the instant claim, for the same reasoning and/or rationale as provided above with respect to claim 17.
Both Lee and Rigal disclose claim 20: wherein wirelessly receiving comprises receiving the vehicle profile from a mobile device paired to the controller (see Lee at least fig. 1, 3-5, 8-9, 11- 14, 18-19, 25 & 29 and see Rigal at least fig. 1-4 and Abstract).  
One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Lee and Rigal, in the instant claim, for the same reasoning and/or rationale as provided above with respect to claim 17.
Both Lee and Rigal disclose claim 1: A system comprising: a processor in communication with a memory, the processor configured to store in the memory a vehicle profile for controlling an electrified vehicle, the vehicle profile including at least two of a vehicle acceleration profile, a vehicle suspension profile, and an engine sound profile; and an electrified vehicle comprising: an electric machine coupled to a transmission and configured to propel the electrified vehicle; and a controller in communication with a vehicle memory and configured to receive the vehicle profile from the processor, store the vehicle profile in the vehicle memory, and control at least one of the electric machine and the transmission in response to the vehicle profile (see Lee at least fig. 1, 3-5, 8-9, 11- 14, 18-19, 25 & 29 and see Rigal at least fig. 1-4 and Abstract).  
One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Lee and Rigal, in the instant claim, for the same reasoning and/or rationale as provided above with respect to claim 17.
Both Lee and Rigal disclose claim 2: wherein the transmission comprises a continuously variable transmission and wherein the controller controls the electric machine based on the vehicle acceleration profile such that vehicle acceleration simulates acceleration associated with shifting of a step-ratio transmission (see Lee at least fig. 1, 3-5, 8-9, 11- 14, 18-19, 25 & 29 and see Rigal at least fig. 1-4 and Abstract).  
One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Lee and Rigal, in the instant claim, for the same reasoning and/or rationale as provided above with respect to claim 17.
Both Lee and Rigal disclose claim 3: wherein the electrified vehicle comprises an accelerator pedal and wherein the controller controls the electric machine to provide, for a constant accelerator pedal position, a first acceleration up to a first vehicle speed threshold, a second acceleration for a predetermined time after the first acceleration, and a third acceleration after the predetermined time, wherein the second and third accelerations are less than the first acceleration to emulate the shifting (see Lee at least fig. 1, 3-5, 8-9, 11- 14, 18-19, 25 & 29 and see Rigal at least fig. 1-4 and Abstract).  
One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Lee and Rigal, in the instant claim, for the same reasoning and/or rationale as provided above with respect to claim 17.
Both Lee and Rigal disclose claim 4: wherein the electrified vehicle comprises an audio system in communication with the controller and wherein the audio system   broadcasts engine sounds based on the engine sound profile to emulate a vehicle having an internal combustion engine (see Lee at least fig. 1, 3-5, 8-9, 11- 14, 18-19, 25 & 29 and see Rigal at least fig. 1-4 and Abstract).  
One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Lee and Rigal, in the instant claim, for the same reasoning and/or rationale as provided above with respect to claim 17.
Both Lee and Rigal disclose claim 5: wherein the electrified vehicle comprises an internal combustion engine and wherein the controller controls internal combustion engine speed based on the engine sound profile (see Lee at least fig. 1, 3-5, 8-9, 11- 14, 18-19, 25 & 29 and see Rigal at least fig. 1-4 and Abstract).  
One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Lee and Rigal, in the instant claim, for the same reasoning and/or rationale as provided above with respect to claim 17.
Both Lee and Rigal disclose claim 6: wherein the electrified vehicle comprises a display configured to display vehicle gages presenting information from vehicle sensors and wherein the controller controls arrangement of the vehicle gages on the display based on the vehicle profile (see Lee at least fig. 1, 3-5, 8-9, 11- 14, 18-19, 25 & 29 and see Rigal at least fig. 1-4 and Abstract).  
One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Lee and Rigal, in the instant claim, for the same reasoning and/or rationale as provided above with respect to claim 17.
Both Lee and Rigal disclose claim 7: wherein the electrified vehicle comprises an active suspension system and wherein the controller is configured to control the active suspension system based on the vehicle profile (see Lee at least fig. 1, 3-5, 8-9, 11- 14, 18-19, 25 & 29 and see Rigal at least fig. 1-4 and Abstract).  
One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Lee and Rigal, in the instant claim, for the same reasoning and/or rationale as provided above with respect to claim 17.
Both Lee and Rigal disclose claim 8: wherein the transmission comprises a step-ratio transmission and wherein the controller controls shifting of the step-ratio transmission based on the vehicle profile (see Lee at least fig. 1, 3-5, 8-9, 11- 14, 18-19, 25 & 29 and see Rigal at least fig. 1-4 and Abstract).  
One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Lee and Rigal, in the instant claim, for the same reasoning and/or rationale as provided above with respect to claim 17.
Both Lee and Rigal disclose claim 9: wherein the processor comprises a mobile phone processor (see Lee at least fig. 1, 3-5, 8-9, 11- 14, 18-19, 25 & 29 and see Rigal at least fig. 1-4 and Abstract).  
One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Lee and Rigal, in the instant claim, for the same reasoning and/or rationale as provided above with respect to claim 17.
Both Lee and Rigal disclose claim 10: A system comprising: a vehicle comprising: an electric machine configured to propel the vehicle; a transmission coupled to the electric machine; a display installed in the vehicle; and a controller in communication with the electric machine, the transmission, and the display, the controller configured to wirelessly receive one of a plurality of vehicle profiles each associated with a different model of a non-electrified vehicle and including at least   two of an instrument cluster profile, an acceleration profile, and an engine sound profile, the controller also configured to control at least two of the electric machine, the transmission, and the display based on the wirelessly received vehicle profile (see Lee at least fig. 1, 3-5, 8-9, 11- 14, 18-19, 25 & 29 and see Rigal at least fig. 1-4 and Abstract).  
One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Lee and Rigal, in the instant claim, for the same reasoning and/or rationale as provided above with respect to claim 17.
Both Lee and Rigal disclose claim 11: wherein the vehicle further comprises an internal combustion engine coupled to the electric machine and the transmission (see Lee at least fig. 1, 3-5, 8-9, 11- 14, 18-19, 25 & 29 and see Rigal at least fig. 1-4 and Abstract).  
One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Lee and Rigal, in the instant claim, for the same reasoning and/or rationale as provided above with respect to claim 17.
Both Lee and Rigal disclose claim 12: wherein the vehicle further comprises an audio system and wherein the controller controls the audio system to broadcast engine sounds based on the engine sound profile, an accelerator pedal position, and vehicle speed to emulate engine sounds of a non-electrified vehicle associated with the wirelessly received vehicle profile (see Lee at least fig. 1, 3-5, 8-9, 11- 14, 18-19, 25 & 29 and see Rigal at least fig. 1-4 and Abstract).  
One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Lee and Rigal, in the instant claim, for the same reasoning and/or rationale as provided above with respect to claim 17.
Both Lee and Rigal disclose claim 13: wherein the transmission comprises a continuously variable transmission and wherein the controller controls electric machine torque based on the acceleration profile to simulate shifting of a step-ratio transmission (see Lee at least fig. 1, 3-5, 8-9, 11- 14, 18-19, 25 & 29 and see Rigal at least fig. 1-4 and Abstract).  
One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Lee and Rigal, in the instant claim, for the same reasoning and/or rationale as provided above with respect to claim 17.
Both Lee and Rigal disclose claim 14: wherein the vehicle comprises an accelerator pedal and wherein the controller controls the electric machine to provide, for a constant accelerator pedal position, a first acceleration up to a first vehicle speed threshold, a second acceleration for a predetermined time after the first acceleration, and a third acceleration after the predetermined time, wherein the second and third accelerations are less than the first acceleration to emulate the shifting (see Lee at least fig. 1, 3-5, 8-9, 11- 14, 18-19, 25 & 29 and see Rigal at least fig. 1-4 and Abstract).  
One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Lee and Rigal, in the instant claim, for the same reasoning and/or rationale as provided above with respect to claim 17.
Both Lee and Rigal disclose claim 15: further comprising a mobile device having a processor and a memory wherein the memory stores at least one of the plurality of vehicle profiles and wherein the processor is configured to wirelessly transfer the at least one of the plurality of vehicle profiles to the vehicle (see Lee at least fig. 1, 3-5, 8-9, 11- 14, 18-19, 25 & 29 and see Rigal at least fig. 1-4 and Abstract).  
One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Lee and Rigal, in the instant claim, for the same reasoning and/or rationale as provided above with respect to claim 17.
Both Lee and Rigal disclose claim 16: wherein the vehicle further comprises an active suspension system and wherein the controller is further configured to control   the active suspension system based on the received vehicle profile to emulate a suspension system of the non-electrified vehicle (see Lee at least fig. 1, 3-5, 8-9, 11- 14, 18-19, 25 & 29 and see Rigal at least fig. 1-4 and Abstract).  
One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Lee and Rigal, in the instant claim, for the same reasoning and/or rationale as provided above with respect to claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663